Citation Nr: 1211363	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-47 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

Entitlement to waiver of recovery of an overpayment in the amount of $14,281.54.

(The following issues are the subject of a separate decision:  Entitlement to an initial rating in excess of 10 percent for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy, effective December 12, 1997 through October 25, 2010 and entitlement to a rating in excess of 40 percent for L4-L5 degenerative disc disease with arthritis and mechanical back pain, status post laminectomy, effective October 26, 2010.)  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1965.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.  

In May 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  On November [redacted], 2000, following his conviction for a felony, the Veteran was incarcerated for four years.  

2.  In April 2002, the Veteran's attorney, F. J. F., informed VA that the Veteran had been incarcerated since November [redacted], 2000.

3.  At the time of his incarceration, the Veteran was receiving a combined VA compensation rating of 50 percent for the following service-connected disorders:  right knee synovitis, evaluated as 40 percent disabling and osteoarthritis of the hips, each hip evaluated as 10 percent disabling.  

4.  In November 2002, as a result of the Veteran's incarceration, his combined VA compensation award was retroactively reduced to 10 percent, effective January [redacted], 2001.  

5.  VA's November 2002 rating action created an overpayment in the amount of $14.281.54. 

6.  The Veteran was at fault in the creation of this debt by failing to promptly notify VA of his conviction for a felony. 

7.  A waiver of repayment of the overpayment would result in unfair enrichment to the Veteran. 

8.  Recovery of the overpayment of VA compensation benefits did not subject the Veteran to undue hardship. 

9.  Recovery of the overpayment would not nullify the objective for which the benefits were intended.  

10.  The Veteran's reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.  


CONCLUSIONS OF LAW

Recovery of the debt in the amount of $14,281.54 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to waiver of recovery of an overpayment in the amount of $14,281.54.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran is not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (upheld in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007)).  This is so because the provisions relevant to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  

In correspondence, such as that dated in May and November 2002 and at his May 2011 hearing, VA afforded the Veteran opportunities to present evidence in support of his claim, furnished the reasons and bases for the denial of the claim by the RO, and afforded the Veteran opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the Veteran in the development of this claim.  Moreover, the record shows that from October 2004 through September 2009, the Veteran was represented by the American Legion.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  From September 2009 to February 2010, the Veteran was represented by a private attorney.  Hence, the claim may be considered on the merits. 

Analysis

During his May 2011 hearing, the Veteran testified that he did not realize that he was required to report his incarceration.  He stated that his attorneys were responsible for such actions and that they told him he could continue to collect his VA compensation.  However, he acknowledged that there had been an overpayment and testified that for five years after his release from prison, he had tried on many occasions to come to a mutually agreeable payment schedule with VA.  He reported that VA did not respond to his offers but took all of his monthly compensation to satisfy the overpayment.  He noted that VA, ultimately, recovered the full amount of the overpayment but that VA's action had caused him severe financial stress.  As an example, he cited difficulties with the mortgage on his house.  Therefore, he concluded that the recovery process had been against equity and good conscience and requested that the compensation recovered by VA be refunded to him.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Pursuant to applicable law and regulation, a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a) beginning on the 61st day of incarceration.  A felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  Where, however, a conviction is overturned on appeal, any compensation or dependency and indemnity compensation withheld under this section as a result of incarceration for such conviction shall be restored to the beneficiary. 38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2011). 

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

Fraud or misrepresentation of a material fact is more than inadvertent or non-willful.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b), 1.965(b)(1).  Bad faith is a term which, generally, describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 U.S.C. 5302(c); 38 C.F.R. § 1.965(b)(2).  

The standard "Equity and Good Conscience", will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1)  Fault of debtor, i.e., where the actions of the debtor contribute to creation of the debt;  

(2)  Balancing of faults, i.e., weighing the fault of debtor against VA fault;  

(3) Undue hardship, i.e., whether collection would deprive debtor or family of basic necessities;  

(4) Defeat the purpose, i.e., whether withholding of benefits or recovery would nullify the objective for which the benefits were intended;  

(5) Unjust enrichment, i.e., the failure to make restitution would result in unfair gain to the debtor;  

(6) Changing position to one's detriment, i.e., reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

A birth certificate indicates that the Veteran had a son who had been born in February 1966.  

On an Income-Net Worth and Employment Statement, (VA Form 21-527, dated in November 1993, and on a Financial Status Report, VA Form 20-5655, dated in October 1997, the Veteran reported that he was not married.  He did state that he had been married on two occasions, from February 1966 to 1971 and from October 1981 to February 1993.  

In September 1997, the RO granted the Veteran's claim of entitlement to service connection osteoarthritis of the hips and assigned a 10 percent disability rating for each hip, effective June 12, 1997.  The RO also increased the Veteran's rating from 20 percent to 40 percent, effective June 12, 1997.  The RO was notified of that action, and in an enclosure with that notice, VA 21-8764, he was informed that his benefits would be reduced if he was incarcerated in a federal, state, or local institution for more than 60 days for the conviction of a felony.  He was further informed that the amount not payable to him could be apportioned to his wife, dependent children or parents.  

In April 2002, the Veteran's attorney, F. J. F., reported that the Veteran had been incarcerated since November [redacted], 2000.  Mr. F. stated that the Veteran was to be incarcerated for a period of 4 years for a felony conviction.  At that time, the Veteran had a combined rating of 50 percent for his multiple service-connected disabilities:  the right knee synovitis, evaluated as 40 percent disability and osteoarthritis of the hips, each evaluated as 10 percent disabling.  

In May 2002, VA informed the Veteran that it had received information regarding his incarceration and that under 38 C.F.R. § 3.665, the Veteran's compensation was to be reduced to 10 percent.  It was noted that such reduction would become effective following his 61st day of incarceration.  For the Veteran that meant reducing his combined compensation payment from $769.00 per month to $101.00 per month, retroactive to January [redacted], 2001.  The Veteran was also informed that if he had a wife and minor children, they could be eligible for the benefits that were being withheld as a result of his incarceration.  The RO then explained that the Veteran should inform his wife and minor children of the potential for such benefit and that they should apply for the benefit.  The RO further explained the manner in which those benefits could be apportioned, as well as the effective date of such action.  There is no evidence that the Veteran or his wife ever took action to have his benefits apportioned.
 

In November 2002, the VA Debt Management Center in St. Paul, Minnesota informed the Veteran that the delay in reporting his incarceration had resulted in him receiving VA compensation at a rate greater than that to which he was entitled.  That is the delay in reporting incarceration had resulted in an overpayment of government funds in the amount of $14, 281.54.  He was further informed that beginning in February 2003, the VA Debt Management Center would automatically withhold and apply his VA benefit check to reduce the debt.

In December 2002, the Veteran requested that VA waive recovery of the overpayment.  He noted that he was unaware that he had to inform VA of his incarceration.  He stated that he did not receive any information in that regard and that his attorneys did not inform him that he was not permitted to receive his full amount of VA compensation while incarcerated.  In addition, the Veteran stated that repayment would cause him financial hardship and requested that VA recover no more than $50.00 a month.  

On a Financial Status Report, VA Form 20-5655, dated in October 2004, the Veteran reported that he was not married.  He also reported that his only source of income was his $106.00 per month in VA benefits.  He noted that his average monthly expenses consisted of the following:  a $350.00 rent or mortgage payment; $300.00 for food; nothing for utilities and heat; $30.00 for over-the-counter medication; $30 for transportation; and $100.00 for miscellaneous expenses, such as toiletries.  

In June 2009, VA informed the Veteran that his waiver request had been denied.  VA found him at fault in creation of the debt and that he had been unjustly enriched by receiving monies to which he was not entitled.  VA further found that it would not be against equity and good conscience to collect to continue to collect the debt, then amounting to $4863.84.  

In reviewing the record, the Board finds no evidence of fraud, misrepresentation of a material fact, or bad faith on the part of the Veteran.  In addition, the Board does not find evidence that VA was responsible for the creation of the debt; that withholding of benefits or recovery would nullify the objective for which the benefits were intended; or that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation.  Nevertheless, the Veteran was at fault in the creation of the debt by failing to promptly notify VA of his conviction for a felony.  Although he states that he had never been informed of his need to report his incarceration, the RO's September 1997 letter clearly shows otherwise.  Not only had VA clearly informed him of that duty approximately 3 years prior to his incarceration, ignorance of the law is not an excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.  Id. at 385, 68 S.Ct. 1.).  

Not only was the Veteran at fault in creation of the debt, he was not entitled to the compensation he received between November [redacted], 2000 and April 2002.  During that time, the state was responsible for his care.  To permit him to keep the money during a period of incarceration would result in unjust enrichment, that is, allowing him to keep money that he was not entitled to in the first place.

The foregoing discussion notwithstanding, the Veteran testified that it had been his attorney's responsibility to handle administrative matters, such as informing VA upon the Veteran's incarceration.  While he may have expected his attorneys to handle such matters, it was his responsibility to see that it got done.  

In addition, the Board notes that the Veteran's complaints relate primarily to the manner in which the overpayment was collected and the length of time it took to process his waiver request.  He stated that VA did not accept his offer to repay the indebtedness at a rate of $50.00 per month.  Rather, he reported that VA just took his entire compensation check.  In this regard, he noted that VA did not respond to his request for a waiver for several years after he was released from prison.  He acknowledged that VA had recovered the entire amount of the indebtedness but that the extreme financial hardship it had caused was against  the principles of equity and good conscience.  Therefore, he requested reimbursement of the monies recovered by VA.  

It is unfortunate that the Veteran was unable to reach agreement with VA on the monthly amount of reimbursement.  While he may have offered a monthly settlement payment to reimburse VA for the overpayment, VA is not obligated to accept that offer.  It is also unfortunate that VA it took so long to process the waiver request.  Nevertheless, the length of time did not increase his overpayment to VA nor did it obviate the fact that it was his responsibility to promptly inform VA if he was incarcerated.  It was the failure to meet that responsibility that led to the overpayment.

Finally, the Board notes discrepancies in the record which tend to militate against the Veteran's appeal.  On the Financial Status Report, VA Form 20-5655, dated in October 2004, and during his May 2011 hearing on appeal, the Veteran stated that VA compensation was his only source of income.  Against his monthly expenses, he noted that he had a monthly deficit of over $700 dollars.  Despite that deficit, he testified that he had been able to pay his mortgage and keep the home in which he had been living since 1994.  Such financial shortfalls are incongruous with being able to pay the mortgage on a house, let alone pay for necessities or any other expenses of daily living.  Moreover, the Veteran's responses suggest that he had additional income to pay his obligations.  On his Financial Status Report, the Veteran stated that he was not married and had no income from a spouse.  However, during his hearing, he testified that he was married or had at least lived with the same woman for 39 years.  He suggested that she had been paying his obligations while he was in prison.  Such discrepancies tend to impugn the Veteran's credibility with respect to his financial status.  Indeed, he has presented no objective evidence to corroborate his claims of undue financial hardship.  Therefore, the Board finds that it had not been against equity and good conscience to recover the overpayment of VA compensation.  

In light of the foregoing discussion, the Board concludes that the Veteran does not meet the criteria for waiver of recovery of the overpayment of VA compensation in the amount of $14,281.54.  Accordingly, waiver of recovery of the overpayment is not warranted, and the appeal is denied.


ORDER

Entitlement to waiver of recovery of an overpayment in the amount of $14,281.54 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


